                         Case 7:19-cr-00419-KMK Document 92 Filed 02/03/20 Page 1 of 14
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                       Southern District of New York
                                                                          )
              UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       David Duwayne Taylor                               )      Case Number:            19 CR 00419 (KMK)
                                                                          )      USM Number:            33805-171
                                                                          )
                                                                          )                 Andrew A. Rubin, Esq.
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)        1
                                    - -------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 USC 1349                       Conspiracy to Commit Wire Fraud                                              1/6/2018




       The defendant is sentenced as provided in pages 2 through         _ _..7___       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)       any open or pending                     Dis      X are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge




                                                                          Date
                           Case 7:19-cr-00419-KMK Document 92 Filed 02/03/20 Page 2 of 14
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                       Judgment -   Page _2~ - - of     _ 7_ _ __
 DEFENDANT:                     David Duwayne Taylor
 CASE NUMBER:                   19 CR 00419 (KMK)

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 18 months for Count 1. The Defendant has been advised of his right to appeal.



       X The court makes the following recommendations to the Bureau of Prisons:
           It is recommended that the Defendant be designated nearest to Western, PA, Ohio or West Virginia.




       X The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
           D at      _ _ _ _ _ _ _ _ _ D a.m.                D p.m.        on

           D as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                       to

  at                                               , with a certified copy of this judgment.
       - - - - - - - - - - - - - - --

                                                                                                    UNITED STATES MARSHAL



                                                                         By - - - - - - - - - - , , - , = -=-:--=::-c-:c--:-=-=-=--: - : - - - - - - - -
                                                                                                DEPUTY UNITED STATES MARSHAL
                          Case 7:19-cr-00419-KMK Document 92 Filed 02/03/20 Page 3 of 14
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release

                                                                                                       Judgment-Page _ _3_     of        7
DEFENDANT:                    David Duwayne Taylor
CASE NUMBER:                  19 CR 00419 (KMK)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:


3 years of supervised release for Count I .




                                                       MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            X The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    X You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 7:19-cr-00419-KMK Document 92 Filed 02/03/20 Page 4 of 14
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A- Supervised Release
                                                                                                Judgment-Page        4        of   - - -7- - -
DEFENDANT:                     David Duwayne Taylor
CASE NUMBER:                   19 CR 00419 (KMK)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time ( at least 3 0 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   you must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confinn that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the ~onditio~s specifie~ by the court ~1!-d has provided_me with a wr~tten copy ofth~s
judgment containing these conditions. For further mformation regardmg these cond1t10ns, see Overview ofProbatwn and Supervised
Release Conditions, available at: www.uscourts .gov.

                                                                                                          Date _ _ _ _ _ _ _ _ _ _ _ __
Defendant's Signature
AO 245B (Rev. 09/19)     Casein7:19-cr-00419-KMK
                       Judgment  a Criminal Case      Document 92 Filed 02/03/20 Page 5 of 14
                       Sheet 30- Supervised Release
                                                                                Judgment-Page --=-
                                                                                                 5-   of   7
DEFENDANT:                David Duwayne Taylor
CASE NUMBER:              19 CR 00419 (KMK)

                                    SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his {lerson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)J, electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subject to
search pursuant to this condition.
AO 245B (Rev. 09/19)      Case
                       Judgment  in a7:19-cr-00419-KMK
                                      Criminal Case              Document 92 Filed 02/03/20 Page 6 of 14
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                       Judgment-Page =--
                                                                                                                     6 _ __    of ~
                                                                                                                                  7_ _ _ __
DEFENDANT:                        David Duwayne Taylor
CASE NUMBER:                      19 CR 00419 (KMK)
                                            CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment            Restitution                                         AVAA Assessment*         JVT A Assessment**
 TOTALS            $   100.00             $ 41 ,459.51             $                         $                        $



 D The determination ofrestitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _pa~ent, unless specified otherwise in
      the priorit)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(.1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                             Total Loss***                        Restitution Ordered                  Priority or Percentage
 See Order of Restitution filed                                                               41,459 .51
 under seal




                                                                              $ _ _ _ _ _ _ _ _ _ __
 TOTALS                             $ ----------


 D     Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  •     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the         D    fine    D   restitution.

        D the interest requirement for the       D    fine       D restitution is modified as follows :

  * Amy Vicky and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No.                115-299.
  ** Justice for Victims ofTraffickin~ Act of2015, Pub. L. No. 114-22.
  l:U findings for the total amount of losses are requh-ed under Chapters 109A, 110, 1 l0A, and 113A of Title 18 for offenses committed on
  or after September 13 , 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)      Casein a7:19-cr-00419-KMK
                       Judgment     Criminal Case                Document 92 Filed 02/03/20 Page 7 of 14
                       Sheet 6 - Schedule of Payments

                                                                                                        Judgment -   Page _ _7_   of       7
DEFENDANT:                  David Duwayne Taylor
CASE NUMBER:                19 CR 00419 (KMK)

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     X     Lump sum payment of$        100.00                due immediately, balance due

            D     not later than                                  , or
            D     in accordance with D     C,    D    D,     D     E, or    D F below; or

 B     D    Payment to begin immediately (may be combined with             DC,      OD, or       D F below); or

 C     O    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D     O    Payment in equal        _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g. , months or years) , to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     O    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 X     Joint and Several

       Case Number                                                                     Joint and Several               Corresponding Payee,
       Defendant and Co-Defendant Names                                                     Amount                         if appropriate
       (including defendant number)                        Total Amount
       David Jones 19 CR 00353 (NSR)
       Destiny Bishop 19 CR 00420 (V13)
       Kristin Knight 18 MJ 8706

  D    The defendant shall pay the cost of prosecution.

  0     The defendant shall pay the following court cost(s):

  X     The defendant shall forfeit the defendant's interest in the following property to the United States:
        See Order of Forfeiture attached.


                                                                                                                             Y.   11sscssment,
  Payrpents ~ha_ll be a_Eplied _in the following ord~r: ( 1) ~ssersment7 (2) restitution principal) (;) r¥~\iiij\iQil intwr;~t, (4) A AA
  (5J fffll! ~rll\N~il, (b) fine mlerest, {?) community restitut1on, t8) NTA assessment, (9) penalties, and (10) costs, mcludmg cost of
  prosecution and court costs.
. r
            Case 7:19-cr-00419-KMK Document 92 Filed 02/03/20 Page 8 of 14




      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
                                                               X


      UNITED STATES OF AMERICA
                                                                     CONSENT PRELIMINARY ORDER
                      -    V.   -                                    OF FORFEITURE/
                                                                     MONEY JUDGMENT
      DAVID TAYLOR,
                                                                     19 Cr. 419 (KMK)
                                       Defendant.

                                                               X


                      WHEREAS, on or about June 10, 2019,                       DAVID TAYLOR (the

      "defendant") ,            was    charged in an one-count              Information,           19    Cr.

      419 (KMK)       (the       "Information"),           with    conspiracy      to      commit       wire

      fraud, in violation of Title 18, United States Code, Section 1349

      and 2 (Count One);

                      WHEREAS,              the     Information        included      a          forfeiture

      allegation as to Count One of the Information, seeking forfeiture

      to the United States, pursuant to Title 18, United States Code,

      Section 981           (a) (1) (C)      and Title 28,         United States Code,            Section

      246l(c),        of     any      and     all     property,      real   and     personal,           that

      constitutes or is derived from proceeds traceable to the commission

      of the offense,               including but not limited to a sum of money in

      United      States            currency      representing        the   amount         of    proceeds

      traceable        to       the    commission         of   the    offense     charged          in   the

      Information;

                      WHEREAS, on or about June 10, 2019, the defendant pled

      ~uilty     to       Count       One    of     the   Informati9n 1     P\\•~\\i\il~    t~ el plea
,   '
             Case 7:19-cr-00419-KMK Document 92 Filed 02/03/20 Page 9 of 14




        agreement with the Government, wherein the defendant admitted the

        forfeiture allegation with respect to Count One of the Information

        and agreed to forfeit to the United States, pursuant to Title 18,

        United States    Code,   Section      981(a) (1) (C)    and Title     28,    United

        States Code, Section 2461(c):         (i) a sum of money equal to $13,533

        in United States currency, representing proceeds traceable to the

        commission of the offense charged in Count One of the Information;

                   WHEREAS, the defendant consents to the entry of a money

        judgment   in   the   amount   of    $13,533    in     United   States     currency

        representing    the   amount   of    proceeds    traceable      to   the    offense

        charged in Count One of the Information of the Information that

        the defendant personally obtained; and

                    WHEREAS, the defendant admits that, as a result of acts

        and/or omissions of the defendant,          the proceeds traceable to the

        offense charged in Count One of the Information of the Information

        that the defendant personally obtained cannot be located upon the

        exercise of due diligence.

                   IT IS HEREBY STIPULATED AND AGREED, by and between the

        United States of America,           by its attorney Geoffrey S.             Berman,

        United States Attorney, Assistant United States Attorney, Marcia

        s. Cohen, of counsel, and the defendant, and his counsel, Andrew
        A. Rubin, Esq., that:
,   I

              Case 7:19-cr-00419-KMK Document 92 Filed 02/03/20 Page 10 of 14




                     1.   As a result of the offense charged in Count One of

        the   Information,      to which      the      defendant         pled guilty,    a    money

        judgment in the amount of $13,533 in United States currency (the

        "Money Judgment"),       representing the amount of proceeds traceable

        to the offense charged in Count One of the Information that the

        defendant     personally      obtained,           shall     be    entered   against     the

        defendant.

                     2.   Pursuant to Rule 32.2(b) (4) of the Federal Rules of

        Criminal      Procedure,       this         Consent         Preliminary       Order      of

        Forfeiture/Money Judgment            is    final     as     to    the defendant,      DAVID

        TAYLOR, and shall be deemed part of the sentence of the defendant,

        and shall be included in the judgment of conviction therewith.

                     3.   All    payments         on   the    outstanding        money   judgment

        shall be made by postal money order, bank or certified check, made

        payable, in this instance, to the United States Marshals Service,

        and delivered by mail          to the United States Attorney's Office,

        southern     District    of    New        York,     Attn:        Money   Laundering    and

        Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

        New York, New York 10007 and shall indicate the defendant's name

        and case number.

                     4.   The United States Marshals Service is authorized to

        deposit the payments on the Money Judgment in the Assets Forfeiture
        Case 7:19-cr-00419-KMK Document 92 Filed 02/03/20 Page 11 of 14




Fund,      and        the    United     States       shall     have     clear    title     to    such

forfeited property.

                 5.         Pursuant to Title 21, United States Code, Section

853 (p),    the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.         Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal         Procedure,           the     United       States     Attorney's     Office        is

authorized to conduct any discovery needed to identify, locate or

dispose          of         forfeitable            property,         including     depositions,

interrogatories,               requests       for production of           documents        and    the

issuance of subpoenas.

                 7.         The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment,                                     and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

                 8.         The   Clerk       of     the     Court     shall     forward        three

certified             copies      of        this     Consent         Preliminary         Order     of

Forfeiture/Money               Judgment       to    Assistant        United     States    Attorney

Alexander         J.        Wilson,    Co-Chief         of     the    Money     Laundering       and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.
,,.   •   '   f.


                         Case 7:19-cr-00419-KMK Document 92 Filed 02/03/20 Page 12 of 14




                               9.   The   signature   page   of   this   Consent   Preliminary

                   Order of Forfeiture/Money Judgment may be executed in one or more

                   counterparts, each of which will be deemed an original but all of

                   which together will constitute one and the same instrument.

                   AGREED AND CONSENTED TO:

                   GEOFFREY S. BERMAN
                   United States Attorney for the
                   Southern District of New York



                   By:                                                   ! v /IS-/ l1
                                                                         DATE
                         Assistant United States Attorney
                         One St. Andrew's Plaza
                         New York, NY 10007
                         (914) 993-1902




                   By:




                   By:

                         Attorney for Defendant
                         1133 Westchester Ave., Suite N-202
                         White Plains, NY 10604



                   sHo0LEKE7l:J..
                    otf;A                  KmS                           DATE
                   UNITED STATES DISTRICT JUDGE
        Case 7:19-cr-00419-KMK Document 92 Filed 02/03/20 Page 13 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                    Order of Restitution

                V.                                                             19 Cr. 419 (KMK)

 DAVID DUWAYNE TAYLOR,

                             Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, MARCIA S. COHEN, Assistant

United States Attorney, of counsel; the presentence report; the Defendant' s conviction on Counts

One of the above Information; and all other proceedings in this case, it is hereby ORDERED that:

       1. Amount of Restitution. DAVID DUWA YNE TAYLOR, the Defendant, shall pay

restitution in the total amount of $41 ,459.51 to the victims of the offense charged in Count One.

The names, addresses, and specific amounts owed to each victim are set forth in the Schedule of

Victims attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized

to send payments to the new address without further order of this Court.

       2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter,

specifically David Jones under 19 Cr. 353 (NSR), Destiny Bishop under 19 Cr. 420 (VB) and

Kristin Knight under 18 MJ 8706. Defendant' s liability for restitution shall continue unabated

until either the Defendant has paid the full amount of restitution ordered herein, or every victim

has been paid the total amount of his loss from all the restitution paid by the Defendant and co-

defendants in this matter.


03.14.1019
        Case 7:19-cr-00419-KMK Document 92 Filed 02/03/20 Page 14 of 14




       3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49 .1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: White Plains, New York

      ~hJt.r- /c; , 2019
                                                                           T JUDGE




[Typ~ t~o:t]                                      z                                     [Type text]
